                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                      CIVIL ACTION NO. 5:18-CR-54
                                                        (BAILEY)
DEMETRIUS MOORE,

              Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the defendant’s

Motion to Suppress [Doc. 401 and Supplemental Motion to Suppress [Doc. 52]. Pursuant

to this Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for

submission of a proposed report and a recommendation (“R&R”). Magistrate Judge

Mazzone filed his R&R on October 4, 2019, wherein he recommends the Defendant’s

Motion to Suppress [Doc. 40] and the Defendant’s Supplemental Motion to Suppress [Doc.

52] be denied.      For the reasons that follow, this Court adopts the Report and

Recommendation of the magistrate judge.

                               I. STANDARD OF REVIEW

       Pursuant to 28 U.S.C.    § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,


                                             1
150 (1985). Nor is this Court required to conduct a de novo review when the party makes

only general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47(4th Cir. 1982).

         In addition, failure to file timely objections constitutes a waiver of do novo review and

the right to appeal this Court’s Order. 28 U.S.C.      § 636(b)(1); Snyder v. Ridenour, 889
F.2d 1363, 1366 (4th Cir. 1989); United States v, Schronce, 727 F.2d 91, 94 (4th Cir.

1984).

         Here, the defendant timely filed objections to the Report and Recommendation on

October 14, 2Q19. [Doc. 61]. Accordingly, this Court will review the portions of the R&R

to which objection was filed under a do novo standard of review. The remainder of the

R&R will be reviewed for clear error.

                                        III. DISCUSSION

         The defendant raises four arguments objecting to the R&R. First, the defendant

argues that although his parole agreement provides that he must submit to a search of his

home without a warrant, “the rule does not expressly provide that a parolee automatically

consents to such a warrantless search.” [Doc. 61 at 4]. Further, he argues that although

he did not refuse a search, it is because he did not have an opportunity to object as the

officers quickly entered his home and proceeded upstairs. Id. However, this Court agrees

with the magistrate judge that “it is clear that Defendant’s submission to a search without

a warrant of his person, residence, or motor vehicle was mandatory at the time the search

at issue was conducted.” [Doc. 56 at 7]. Accordingly, this objection is overruled.



                                                2
       Second, the defendant argues that the search was unreasonable because it took

place at 9:30 p.m., when most people are settled in and thinking about getting ready for

bed to go to work the next day.” [Doc. 61 at 6]. Because the defendant had a 9:00 p.m.

curfew as a parolee, the magistrate judge found that 9:30 p.m. seems to have been an

eminently reasonable time for officers to conduct a home visit.” [Doe. 56 at 111. This Court

agrees and, accordingly, this objection is overruled.

       Third, the defendant objects to the magistrate judge’s finding that reasonable

suspicion is not required for a parole officer to conduct a search. [Doc. 61 at 7]. The Rules

and Regulations Governing Parole Supervision [Doc. 55-1], section q. states “A parolee

or probationer shall submit to a search without a warrant of his or her person, place of

residency or motor vehicle by his or her parole officer for supervision purposes at any time

during the parole period.” The defendant contends that “it is implied that reasonable

suspicion must be present before a search is authorized.” [Doc. 61 at 7]. The magistrate

judge noted that the defendant’s argument ignores Samson v. California, 547 U.S. 843

(2006). [Doc. 56 at 12].    In his objections, the defendant contends that Samson is

inapplicable because in that case, unlike here, the parole statute provided that a parolee

agree to a search warrant “with orwithout cause.” [Doc. 61 at 9]. This Court disagrees with

this distinction; the Rules and Regulations Governing Parole Supervision clearly state that

the purpose of such a search is supervision. Accordingly, this objection is overruled.

       Finally, the defendant argues that the motion to suppress should be granted

because the officers failed to knock on the door and announce themselves. In the R&R,

the magistrate judge cited Hudson v. Michigan, 547 U.S. 586(2006), for the proposition



                                             3
that the exclusionary rule is inapplicable to knock-and-announce violations. [Doc. 56 at

13]. The defendant argues that this case is distinguishable because Hudson was a case

in which the search was authorized by a warrant, [Doc. 61 at 12]. This Court disagrees;

the underlying search was legal, therefore Hudson applies. Accordingly, this objection is

overruled.

                                    IV. CONCLUSION

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 56] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the Defendant’s

Motion to Suppress [Doc. 40] and the Defendant’s Supplemental Motion to Suppress

[Doc. 52] are DENIED.

       It is so ORDERED.

      The Clerk is directed to transmit copies of this Orderto any counsel of record herein.

      DATED: October’L, 2019.




                                                 ONBAILE
                                                 UNITED STATES DISTRICT JUDGE




                                             4
